DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered. 

This office action is a response to amendments filed 01/05/2022 wherein claims 1 – 2, 5-11, 14-17, and 20-26 are pending and ready for examination.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made with Spencer in view of Lee et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-11, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer; Ron et al, US 20200162890 A1, May 21, 2020, hereafter referred to as Spencer, in view of Lee; Felix C.P. et al US  20190166118 A1, May, 30, 2019, hereafter referred to as Lee.

           As to claim 1, Spencer teaches a computer-implemented method - Spencer [0023] FIG. 3 is a flow diagram depicting a method of registering a user and a remote device for access to the system of FIG. 1, comprising:
          determining, by the first computing device, an onboarding algorithm to use for onboarding a wireless device - Spencer [0128]… when a user registers while accessing the hotspot network, through a browser-based or browser-challenged remote device 102, the network access module 106, or access point 108 recognizes that the remote device 102 is scanning for a network connection, the access point 108 redirects all unauthenticated remote devices to an intercept page for authentication. Here, the claimed ‘first computing device’ is taught by Spencer as ‘remote device 102’ whereas the claimed ‘onboarding algorithm’ is taught by Spencer as ‘network access module 106.  The instant specification discloses that the algorithm may be the same [0041] which facilitates a challenge for credentials to onboard the 
         determining, by the first computing device, based on the onboarding algorithm, a first set of predefined information - Spencer [0127] The user selects whether to login or create a new account at step 324, depending on whether the user has previously set up an account..  Here, the claimed ‘predefined information’ is taught by Spencer as ‘login’ because a prior registration event has occurred that recorded basic information) and a second set of dynamically generated information to use as inputs to the onboarding algorithm - Spencer [0143] …the advanced authentication methods can allow differentiated authorization based on …, location, time of day, service providers, payment, purchase of related products, service contracts.  Here, the claimed ‘dynamic generated information’ is taught by Spencer as ‘location’ or ‘time of day’.  The claimed ‘onboarding algorithm’ is suggested by Spencer as ‘advanced authentication methods’ because the onboarding would require additional steps to authenticate the new device);
          generating, by the first computing device, via the onboarding algorithm, a set of credentials based on using the first set of predefined information and the second set of dynamically generated information as the inputs to the onboarding algorithm – Spencer [0180] The database determines what service profile the user has access to through the current remote device the user is using at step 422. The process …selects the appropriate service credentials and restrictions at step 428, and sends that information through the network interface at step 430.  Here, the claimed ‘credentials’ is suggested by Spencer as ‘service credentials’ because they allow or restrict certain resources.  The Examiner interprets broadly the claimed ‘based on’ to be the supplied data to include dynamic location data and static data such as password to the access module 106); and 
         using, by the first computing device, the set of credentials to secure a connection for onboarding the wireless
device – Spencer [0130] the browser automatically proceeds to the user's home page at step 312, which displays the user's remote device registration, service summary, and account verification 318. The user can choose to connect to the available services or logout of the system at step 320.  SPENCER SUGGESTS wherein the second set of dynamically generated information is based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device, HOWEVER IN AN ANALAGOUS ART LEE TEACHES  wherein the second set of dynamically generated information is based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device - Lee [0028] While the authentication image is displayed at portal 302, a user 102 may be prompted to execute authentication application 108 and scan the authentication image 304 using a camera associated with mobile device 106. Once the authentication image 304 is recognized by authentication application 108, portal 302 is configured to generate a transaction ID. Here the claimed ‘dynamically generated’ is taught by Lee as ‘scan’ because the scan generates biometric data.  The claimed ‘current set of environmental conditions’ is taught by Lee as ‘using a camera associated with mobile device’ because a fingerprint biometric reader [Lee 0018] transmits the biometric in real-time.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer access module 106 logic to provide for two-factor input for credential creation in the form of recognizable sets of static or dynamic data.  Lee generates the two types of data to include template data.    Spencer would be motivated to consider Lee to enhance device detection, recognition, and visit profiling as taught by Spencer at location [0004]).

            As to claim 2, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the first set of predefined information comprises at least one of: a device name of the wireless device, a manufacturer of the wireless device, a media access control (MAC) address of the wireless device, and a serial number of the wireless device – Spencer [0051]… Remote device information can be indicative of inherent characteristics of the remote device, such as a MAC address, or can be other information stored on the remote device for identification thereof).

               As to claim 3 (cancelled)
               As to claim 4, (cancelled)

           As to claim 5, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the second set of dynamically generated information comprises at least one of: information associated with the location of the wireless device, a reset button press pattern, and information from a communication frame – Spencer [0202] I…the extracted data can be used to recognize and thus track devices over time at different locations, and can also be used to generate and maintain an in-memory map of where each recognized device is, and optionally how long it has been there).

           As to claim 6, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein determining the onboarding algorithm comprises:
          determining identifying information of the wireless device – Spencer [0128] An intercept page is a webpage that receives user login input. While the user attempts to access the network by logging in using the intercept page, the network access module 106, or the gateway 110 thereof (FIG. 2C) stores information from the user and the remote device being used, for example, but not limited to, user name, password, MAC address, browser type, cookie information); transmitting a request for the onboarding algorithm to a second computing device, the request comprising the identifying information – Spencer [0079 and 0134] since at ’79 With reference to FIGS. 1 and 2C, and in accordance with some embodiments of the invention, the network access module 106 of the system 10 comprises a wireless access point (WAP) 108 and a gateway 110 since at ‘134 when a user enters a hotspot area with a browser-based or browser-challenged remote device 102, after the user has created a registered account in the system 10  Here, the claimed ‘transmitting’ is taught by Spencer as ‘created registered account’ whereas the claimed ‘second computing device’ is taught by Spencer as ‘network access module 106.  The module contains access point 108’); and
           receiving, in response to the request, (i) an indication of the onboarding algorithm from the second computing device or (ii) executable code of the onboarding algorithm from the second computing device – Spencer [0083] … the access point 108 sends an intercept page requiring the user to input their user name and password, or only their password, or other information that can be used to identify the user. Here, the claimed ‘indication’ is taught by Spencer as ‘intercept page’ because the page indicates onboarding algorithm requires further interaction).          

          As to claim 8, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the set of credentials comprises at least one of: a service set identifier (SSID), a username, a password, and a basic service set identifier (BSSID) – Spencer [0153] …Using the MAC address, a lookup is done in the service access module 112 that stores the user and/or remote device information, to locate the account that the remote device belongs to where the account can contain the RADIUS credentials, for example, the username and password, required for NOC authentication).

            As to claim 9, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein using the set of credentials to secure the connection for onboarding the wireless device comprises performing at least one of an authentication procedure and an association procedure with the wireless device with the set of credentials – Spencer [0181] …The user's credentials in the RADIUS database are updated, and the rules of the service profile are associated with the credentials.

           As to claim 10, claim 10 is a computing device that is directed to the method of claim 1.  Therefore, claim 10 is rejected for the reasons as set forth in claim 1.  

          As to claim 11, claim 11 is a computing device that is directed to the method of claim 2.  Therefore, claim 11 is rejected for the reasons as set forth in claim 2.

          As to claim 12, (cancelled)
          As to claim 13, (cancelled)

          As to claim 14, claim 14 is a computing device that is directed to the method of claim 5.  Therefore, claim 14 is rejected for the reasons as set forth in claim 5.

          As to claim 15, claim 15 is a computing device that is directed to the method of claim 6.  Therefore, claim 15 is rejected for the reasons as set forth in claim 6.

          As to claim 16, claim 16 is a computer-readable medium comprising code that is directed to the method of claim 1.  Therefore, claim 16 is rejected for the reasons as set forth in claim 1.

           As to claim 17, claim 17 is a computer-readable medium comprising code that is directed to the method of claim 2.  Therefore, claim 17 is rejected for the reasons as set forth in claim 2.
             As to claim 18, (cancelled)
             As to claim 19, (cancelled)

           As to claim 20, claim 20 is a computer-readable medium comprising code that is directed to the method of claim 5.  Therefore, claim 20 is rejected for the reasons as set forth in claim 5.

          As to claim 22, claim 22 is a computing device that is directed to computer-implemented method of claim 8.  Therefore claim 22 is rejected for the reasons as set forth in claim 8.   

          As to claim 23, claim 23 is a non-transitory computer-readable storage medium that is directed to computer-implemented method of claim 6.  Therefore claim 23 is rejected for the reasons as set forth in claim 6.  

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Lee, in view of Pulitzer; Jovan Hutton et al, US 20190378624, December 12, 2019, hereafter referred to as Pulitzer.

           As to claim 7, the combination of Spencer and Lee teaches the computer-implemented method of claim 6.  THE COMBINATION OF SPENCER AND LEE DO NOT TEACH, wherein:
           determining the identifying information comprises capturing an image of a barcode located on the wireless device; and
          the identifying information comprises at least one of a release of the wireless device and a serial number of the wireless device, HOWEVER IN AN ANALAGOUS ART PULITZER TEACHES wherein:
           determining the identifying information comprises capturing an image of a barcode located on the wireless device – [0078] Pulitzer … Different embodiments of TID data stream 402 will have different sizes of character strings, or will not be character strings at all….this information is obtained when a user uses the mobile application to scans a barcode or image from the test product, or when the user inputs an identification code into the mobile application); and
          the identifying information comprises at least one of a release of the wireless device and a serial number of the wireless device – Pulitzer [0073] The data provided by the digital data package may also include the type, manufacture and serial number of the testing device 202, and a timestamp for when the capture device 210 captured the digital media.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capture features of Pulitzer to ensure that the combination of Spencer and Lee has the entirety of options to identify user devices. Spencer would be motivated to consider Pulitzer to enhance device detection, recognition, and visit profiling as taught by Spencer at location [004]).

               As to claim 21, claim 21 is a computing device that is directed to the computer-implemented method of claim 7.  Therefore claim 21 is rejected for the reasons as set forth in claim 7.   
             
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24912/3/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491